Title: To Thomas Jefferson from Louis-Philippe Gallot de Lormerie, 23 November 1807
From: Lormerie, Louis-Philippe Gallot de
To: Jefferson, Thomas


                        
                            Monsieur Le President
                            
                            Philada. 23. Novembre 1807.—
                        
                        La Vérité parvient si rarement a ceux qui Gouvernent que c’est sans doute les Obliger que de leur faire
                            connoître L opinion Genèrale qui se masque toujours devant Eux—
                        Beaucoup d Excellens patriotes, d’hommes Eclairés ont vu avec une peine réelle le Rèsultat de la motion de
                            Mr. Mathew Lyon “to prevent any British subject or his agent from making any transfer &c. …
                            . on a Pensé 1o. que si cette opinion Etoit Erronée ou prèmaturée son Excuse devoit etre dans son motif. 2o que pour
                            prevenir les hostilités trés probables et peut Etre plus prochaines qu’on ne le pense de la G:B. il falloit s’assurer de
                                Gâges contre leurs déprèdations et d’indemnités qui en dedommagent. 3o
                            que la Publicité donnée a cette rèjection et au mode ou procédes Emploÿés a L Egard de ce membre
                            Zèlè fut il même dans le tort tel qu’il a Ete annonçé par le National intelligencer a de très Grands Inconvéniens tels entre autres, celui de décourager le
                            patriotisme et de Deshonorer le Zêle d’un des representants de la Nation. on a remarqué que c’est donner l’Eveil aux
                            Ennemis des E:u et a leurs agens. on desire que L Editeur de ce National intelligencer soit
                            surveillé et mieux dirigé par les amis du Bien public.
                        Les meilleurs Citoyens Gémissent sur la Lenteur ou plutôt la nullite des prèparations pour la dèfense de vos
                            ports de mer. En tout ceci Je ne suis que L Echo de Lopinion publique qu’il vous importe de connoître. Mais Je ne puis me
                            dispenser de présenter cette Observation importante au congrès.
                        “La Politique foible et incertaine des Danois a causé leur perte!.!.!...
                        Vous avés sans doute remarqué il ÿ a qque tems L affectation Basse du roy d’angleterre a reconnoitre Christephe (the Black fellow) comme Prèsident de la rèpublique d’haity, et
                            surtout l’Envoi qu’il lui a fait d’armes et d’uniformes.
                        Cette Conduite de la part de Ve Ennemy ne prèsage t-il pas le malheur terrible de vour une armée de noirs
                            redoutables venir attaquer la nouvelle orleans (N.B ÿ a til des
                            chevaux de frise prèts) ou vos autres Ports du sud et en armer les nègres vos Ennemis interieurs!... Je ne desire point vous allarmer, mais Vous armer contre les Evénemens... Ne pouvès
                            vous pas par divers moyens operer en Votre faveur par Petion une Diversion utile. La Ve. de Dessalines qui Est dans les E:u: pouroit Etre Consultée pour Envoÿer quelque homme intelligent a ce Chef q’une
                            partie de St Domingue.
                        Je suis fâché de voir que L Esprit de 76 est presque Entierement Disparu. on ne voit dans les villes
                            qu’Egoïsme parmi vos Marchands aux quels un Gouvernement Sâge (dit smith
                            dans son traité sur la richesse des nations) ne doit pas permettre de lui en imposer par leurs Clameurs
                                insensées. ils ferment les yeux sur Lhonneur et la dignite nationale pour un vil intérest mal
                                Entendu, car sils plient sous le joug des Anglais ils peuvent dire adieu au Commerce et a la navigation qu’ils
                            chèrissent tant. Si seulement la G:B: s Empare du Continent Espagnol au sud de Lamérique et S’y
                            Etablissement Le Agriculture et le Commerçe des E:u: sont ruinés. sil y triomphent ils vous
                            attaqueront aussitôt!
                        il Est tems que les hommes d’Influençe Electrisent votre nation et qu’un Esprit de patriotisme et d’union
                            Genérale Epouvante les anglais et prèvienne leur attaque. il Est tems que le trésor des E:u fasse servir a la defense du
                            pays Ses Economies qui ne peuvent avoir un Objet plus utile Car si les anglais brulent vos ports et vos vaisseaux Votre
                            prosperité Est anéantie pour un Long Espace d’annèes! En surveillant les nègres de st. Domingue ayés des frègates prêtes a
                            anèantir les transports de ces brigands sur Vos cótes, ou sur celles des Espagnols.
                        Permettès moi de vous présenter pour le secrètaire d Etat de la marine qques idees que je crois utiles. au
                            surplus mon Excuse sera dans Laffection que je porte depuis Longtems a la prospèrite et a Lhonneur de votre Nation. J’ai
                            celui d Etre avec un sincère respect
                  Monsieur Le Président Votre tres humble & dèvoué serviteur
                        
                            
                                un français
                            
                        
                    